Objections to cost bill sustained and decree modified July 21, 1925.                       ON OBJECTIONS TO COST BILL.                             (237 P. 1118.)
For the objections, Messrs. Collier, Collier  Bernard andMr. C.L. Whealdon.
Contra, Messrs. Ridgway, Johnson  Montgomery.
Upon the filing of the cost bill by the prevailing party, the appellants and contestants filed objections thereto and likewise petitioned the court for a modification of the decree by providing that neither party shall recover costs in this court. The appellants say:
"In presenting this motion, the attorneys for the objectors rely upon the fact that they represent a large portion of the land in said drainage district and that by reason of such holdings objectors will be taxed for the costs incurred by the drainage district and that it would be inequitable under the circumstances in this case to require the contestants to personally pay the costs; and they further rely upon Section 7359 of Oregon Laws relative to validation proceedings, the last portion of which reads:
"`The costs of the special proceedings may be allowed and apportioned between the parties in the discretion of the court.'"
In view of Or. L., Sections 7358, 7359, 7360, providing for the securing of a judgment of confirmation of certain proceedings by drainage and irrigation districts, and the benefits accruing to all of the land owners situate in the drainage district, we believe that it would be equitable and fair to disallow costs to either party. *Page 556 
The decree will be modified in accordance with this direction.
OBJECTIONS TO COST BILL SUSTAINED AND DECREE MODIFIED.